                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

STATE OF MISSOURI, et al.,                    )
                                              )
              Plaintiffs,                     )
                                              )
       v.                                     )             No. 4:19-cv-00546-HEA
                                              )
MELVIN LEROY TYLER,                           )
                                              )
              Defendant.                      )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on defendant Melvin Leroy Tyler’s motion for leave

to proceed in forma pauperis on appeal. (Docket No. 17). Upon review of the motion, the Court

has determined that defendant is unable to pay the filing fee. See 28 U.S.C. § 1915. Therefore,

the motion will be granted.

       Accordingly,

       IT IS HEREBY ORDERED that defendant’s motion for leave to proceed in forma

pauperis on appeal (Docket No. 17) is GRANTED.

       Dated this 28th day of August, 2019.




                                                    HENRY EDWARD AUTREY
                                                  UNITED STATES DISTRICT JUDGE
